         Case 1:17-cv-07661-AJN Document 110 Filed 11/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                11/17/2020
 JOSEFINA S., et al.,
              Plaintiffs,                             17-CV-7661 (AJN) (BCM)
        -against-                                     ORDER SCHEDULING CONTINUED
                                                      PRE-SETTLEMENT CONFERENCE
 THE CITY OF NEW YORK,
              Defendant.

BARBARA MOSES, United States Magistrate Judge.

       Judge Moses will hold a follow-up counsel-only telephonic pre-settlement conference on

January 6, 2021, at 10:00 a.m. Counsel are directed to call (888) 557-8511 and enter (a) the

access code 7746387 and (b) the security code that the Court will provide to you, by email. Clients

need not join the conference. In advance of the conference, and no later than January 4, 2020, at

12:00 noon, the parties shall submit a confidential joint settlement status letter via email to

Moses_NYSDChambers@nysd.uscourts.gov, updating the Court on the status of settlement

negotiations and which issues remain unresolved.

       If, after meeting and conferring among themselves, the parties wish to arrange a different

remote technology (e.g., videoconferencing), they must request permission to use that technology

by letter-motion, at least one week prior to the date of the conference, and be prepared to discuss

the capabilities and security features of the proposed technology with the Court's staff.

Dated: New York, New York
       November 17, 2020
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
